Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/28/2022 has been entered.


	Claim status
The examiner acknowledged the amendment made to the claims on 03/28/2022.
Claims 1 and 16-34 are pending. Claim 19 is currently amended. Claims 2-15 remain cancelled. Claims 1,16-18, 20-26 and 33-34 are previously presented. Claims 27-32 remain withdrawn without traverse in response to restriction requirement. Claims 1, 16-26 and 33-34 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 16-17, 21, 24-26 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Xu WO 03/094625 A1 (hereinafter referred to as Xu)

Regarding claim 1 and 16, Xu teaches a process for increasing the content of long chain PUFA in an oil wherein the process consisting essentially of the following steps (page 9, line 25-31; page 10, line 1-6; page 12, line 1-20; page 16, line 28-30; page  17, line 29-30):
-hydrolyzing a triglyceride oil (fish oil) with water in the presence of a hydrolyzing enzyme and obtaining a hydrophobic phase;
- removing the formed free fatty acids of less than 20 carbons by using short path distillation or integrated membrane separation, and maintaining a glyceride containing oil fraction;
- interesterifying the glyceride containing oil fraction, wherein the interesterifying is carried out in a composition consisting of the glyceride oil fraction and an interesterifying enzyme, so as to yield a deodorized oil, and
 -collecting the oil. 
Xu teaches the hydrolysis time is controlled until the free fatty acid content reaches 30-70% (page 14, line 32-page 15 line 1). This free fatty acid content overlaps with the amount of “up to 50% w/w” as recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Xu teaches that final oil product contains no less than 70% triglyceride, or preferably at least 80% and other glycerides are in the form of monoglyceride and diglycerides  (page 14, line 19-20; page 10, line 17-19; page 8,line 27). As such, Xu reads on the limitation “oil containing in-situ prepared mono-acylglyceride” as recited in the preamble of claim 1. Xu also teaches the amount of mono-acylglyceride in the oil is less than 30% or 20% (e.g., the oil product contains at least 70% or at least 80% triglyceride and the rest is monoglyceride and diglycerides). This amount overlaps with or encompasses the monoglyceride concentration as recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Xu teaches removing free fatty acid of less than 20 carbons after hydrolysis but is silent regarding the amount of free fatty acid that is being removed. Xu is further silent regarding the ratio of free and esterified OH to free and esterified fatty acid. The latter is a function of the former. In the instant case, the amount of free fatty acid being removed depends on the proportion of free fatty acid of less than 20 carbons over the total free fatty acid released. For example, Table 1 and Example 1 of Xu teach that the fatty acid composition of a refined and deodorized salmon oil is such that fatty acid of less than 20 carbons is roughly 54% (Table 1, A1); upon short path distillation 36% of  free fatty acid is removed (e.g., 66%-30%= 36% see Example 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have manipulated the conditions of short path distillation or integrated membrane separation such that free fatty acid of less than 20 carbons is removed to a great extent so as to suitably enrich the PUFA in the oil. As such, the amount of free fatty acid being removed and the ratio of free and esterified OH to free and esterified fatty acid by extension are merely obvious variants of the prior art.
Xu does not teach the final oil contains less than 1% or less than 0.5% free fatty acid as recited in claims 1 and 16. However, Xu teaches the process results in two separate final products: oil product and free fatty acid in which the oil product contains no less than 70% triglyceride, or preferably at least 80% (page 10, line 9-10; page 14, line 19-20; page 10, line 17-18); Xu further teaches removing “all free fatty acid” by short path distillation from the oil product after the interesterification step (page 17, 29-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the condition of distillation such that all the free fatty acid could be separated from the oil product. As such, the amount of free acid as recited in claims 1 and 16 are merely obvious variants of the prior art.
Lastly, Xu as recited above teaches the steps of hydrolyzing a triglyceride with an enzyme, removing free fatty acid to obtain a glyceride containing oil fraction, interesterifying the oil fraction and collecting the oil, the steps of which is essentially the same as those as claimed. It thus logically follow that the oil of Xu is a deodorized oil.
Regarding claim 17, Xu teaches filtration /centrifugation is conducted to remove enzyme (page 15, line 5 and 26), thus reading on claim 17.
Regarding claims 21 and 34, Xu teaches that the glyceride containing oil fraction (e.g., the residual) contains 50-90% partial glycerides (e.g. monoglyceride and diglycerides) (page 14, line 12; page 8, line 27), thus teaching a diglycerides proportion that overlaps with or encompasses those recited in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, the glyceride composition of the fraction upon hydrolysis and fatty acid removal depends on, inter alia, hydrolysis conditions such as the type of hydrolyzing enzyme being used, dose of hydrolyzing enzyme, reaction time, temperature, etc. Those conditions are also known to affect the free fatty acid content upon hydrolysis (page 30 line, 30-31; page 31, line 1-4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the aforementioned conditions such that the triglyceride is suitably hydrolyzed so as to facilitate cleaving as much the undesirable fatty acid as possible from the glycerol hub. Therefore, the claimed diglycerides proportions as recited in claims are merely obvious variants of the prior art.
Regarding claim 24, Xu teaches distilling the formed free fatty acid (page 12, line 14-19).
Regarding claim 25, Xu teaches that hydrolyzing enzyme is preferably selected from Lipozyme RM IM, Pseudomonas sp. Lipase, Candida cylindracea lipase, A. niger lipase and Geotrichum candidum lipase (page 12, line 9-12), among which at least Pseudomonas sp. Lipase, Candida cylindracea lipase and A. niger lipase are known to be monoglyceride/diglyceride selective enzymes.
Regarding claim 26, Xu teaches that hydrolyzing enzyme is preferably selected from Lipozyme RM IM, Pseudomonas sp. Lipase, Candida cylindracea lipase, A. niger lipase and Geotrichum candidum lipase, and that the interesterifying enzyme is Novozyme 435, Lipozyme TL IM, Candida rugosa lipase, etc. (page 12, line 9-12; page 13, line 1-5), thus encompasses the embodiment that hydrolyzing enzyme and interesterifying enzyme are different and reasonably having different selectivity and/or stability.
Regarding claim 33, Xu teaches condensing (e.g., short path distillation) the glyceride containing oil before collecting the final product (page 17, line 29-30).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 1 above, and further in view of Bruse US Patent Application Publication No. 2013/0323394 (hereinafter “Bruse”).
Regarding claim 18, Xu teaches what has been recited above but is silent regarding the oil product being bleached.
 Bruse teaches subjecting an edible oil to bleaching process to remove impurities and to improve color and flavor ([0019]). Both Xu and Bruse are directed to edible oil. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xu by including the oil bleaching step as disclosed by Bruse so as to remove impurities and to improve color and flavor.
Regarding claims 19-20, Xu teaches what has been recited above but is silent regarding that oil is deodorized at a temperature of not higher than 210 ºC (or from 150-190 ºC).
 Bruse teaches that edible oil should be treated at a temperature of 190 ºC or less for deodorization ([0026]; [0001]). Both Xu and Bruse are directed to edible oil. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xu by including the deodorizing step as disclosed by Bruse so as to suitably deodorize the oil.
The temperature as disclosed by Bruse encompasses or falls within that recited in claims 19-20. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 1 above, and further in view of Berry WO 2015/050656 A2 (hereinafter “Berry”).
Regarding claim 22, Xu as recited above teaches that the free fatty acid are removed short path distillation or integrated membrane separation. Xu is silent regarding removing free fatty acid by decanting. However, given that the action of decanting is simply pouring off and that fatty acid in free form is in the oil phase, it would have been obvious to use any known separation mechanism in order to remove free fatty acids of less than 20 carbons from the glyceride mixture, wherein decanting the appropriate amount of oil phase would have been considered suitable.
Further, Berry teaches that the action of decanting the oil phase could be used to remove free fatty acid from a slurry comprising oil phase and water phase (page 21, line 8-11). Both Xu and Berry are directed to the processes of separating free fatty acid from oil. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xu by including the step of decanting the oil phase to remove free fatty acid because such a practice is known to be suitable in the art. It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of oil phase being decanted such that undesired free fatty acid could be largely removed. 
Regarding claim 23, Xu teaches that the glyceride containing oil fraction (e.g., the residual) contains 50-90% partial glycerides (e.g. monoglyceride and diglycerides) (page 14, line 12; page 8, line 27), thus teaching a diglycerides proportion that overlaps with or encompasses those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, the glyceride composition of the fraction upon hydrolysis and fatty acid removal depends on, inter alia, hydrolysis conditions such as the type of hydrolyzing enzyme being used, dose of hydrolyzing enzyme, reaction time, temperature, etc. Those conditions are also known to affect the free fatty acid content upon hydrolysis (page 30 line, 30-31; page 31, line 1-4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the aforementioned conditions such that the triglyceride is suitably hydrolyzed so as to facilitate cleaving as much the undesirable fatty acid as possible from the glycerol hub. Therefore, the claimed diglycerides proportion as recited in claim are merely obvious variants of the prior art.

Response to Arguments
Applicant's arguments filed  03/28/2022 have been fully considered but they are not persuasive. 
Regarding the limitations about the proportion of free fatty acid acids that are removed and the ratio of OH/FA, applicant argues on page 6 of the Remarks that the examiner has made unsupported assertion that those two claimed limitations are obvious in stating that a skilled artisan would have been motivated to vary the distillation condition to remove carbon of less than 20.
Applicant’s arguments are considered but found unpersuasive. As enumerated in the instant office action, Xu teaches removing free fatty acid of less than 20 carbons after hydrolysis so as to enrich PUFA thus the amount of free fatty acid being removed depends on the proportion of free fatty acid of less than 20 carbons over the total free fatty acid released. For example, Table 1 and Example 1 of Xu teach that the fatty acid composition of a refined and deodorized salmon oil is such that fatty acid of less than 20 carbons is roughly 54%; upon hydrolysis and distillation, 36% of free acid is removed (e.g., 66%-30%= 36%). A skilled artisan would have been motivated to manipulate the conditions of short path distillation or integrated membrane separation such that free fatty acid of less than 20 carbons is removed to a great extent so as to suitably enrich the PUFA in the oil. As such, the amount of free fatty acid being removed and the ratio of free and esterified OH to free and esterified fatty acid by extension are merely obvious variants of the prior art. Unfortunately, applicant has not shown by convincing argument or evidence the criticality associated with the ratio of OH/FA and/or the proportion free fatty acid being removed as recited in the claim.
Regarding the amount of free fatty acid in the final product, applicant argues on page 7 of the Remarks that the examiner’s conclusion that a skilled artisan would have been motivated to remove all the free acid is flawed.
Applicant’s arguments are considered but found unpersuasive. As enumerated in the instant office action, Xu teaches that the process results in two separate final products: oil product and free fatty acid in which the oil product contains no less than 70% triglyceride, or preferably at least 80% (page 10, line 9-10;page 14, line 19-20; page 10, line 17-18); Xu further teaches removing “all free fatty acid” by short path distillation from the oil product after the interesterification step (page 17, 29-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the condition of distillation such that all the free fatty acid could be separated from the oil product. As such, the amount of free acid as recited in claims 1 and 16 are merely obvious variants of the prior art.
Applicant argues on page 7 of the Remarks that where the instant claims do not recite an intervening distillation step to obtain the deodorized oil containing less than 1% free fatty acid, Xu teaches a distillation step to separate free fatty acid from glyceride. Thus, a POSA would have to modify Xu to eliminate the distillation step, which will frustrate Xu.
Applicant’s arguments are considered but found unpersuasive. The instant claim recites “the process consisting essentially of", which is interpreted to limit the scope of the claim to the specified steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. In the instant case, it appears that the scope of the instant claim does not exclude a distillation step between step c) and d), for the reason that a distillation step would not materially affect forming a deodorized oil as recited in the claim. Note that instant claim 33 actually recites a glyceride condensation step between step c) and d).
Applicant argues on page 7-8 of the Remarks that Xu fails to enable the process having the step a)-d).
Applicant’s arguments are considered but found unpersuasive. MPEP 2121 I has made it clear that when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In the instant case, applicant fails to shed light on which step as disclosed in Xu is not enabling, nor does applicant provide fact showing why Xu does not enable the process.
For the reasons set forth above, applicant’s argument regarding claims 18-20 and 22-23 are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793